 

* *
we

Case 1:19-mc- -00653 Document 3-1. Filed 12/05/19 Page 1 of 12

US. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

RECEIPT FOR CASH OR OTHER ITEMS

 

 

 

 

 

 

 

TO: (Name, Title, Address {including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER |
Pe ck nian Cv 2 ZANE St. Pyarmacay FILE TITLE
b&b (oieene Ste ef *
Cuwbelard My 21902 a“ -
DATE
Wale 20f7

 DIVISION/DISTRICT OFFICE

WDO/ 1 RO

 

 

Thereby acknowledge receipt of the f following described cash or other item(s), ‘
which was given into my custody by the above named individual.

DESCRIPTION OF ITEM(S)

Patient-Disperse Report
HZE(Z0l te 1] 201
(aay yam 7)

 

AMOUNT or QUANTITY

34

_PURPOSE (|f Applicable}

Avil /

 

 

 

 

 

Prestvi Ver Paadits
Wiig {zor7 te uff 2004
(20) Presea ev F

Zl

 

 

 

 

 

Pre sen phon - Roun G
(under Cart Wa REX y

nut p Le

 

 

 

(7Lienphigas - Pepen Ce
( Ae fEeul 3 ceunrre ey»

wae Pr

 

 

 

 

ny a | f =
BOK | Vresonr tans” Bon = .

 

 

 

 

 

Maat try & tAtsc: doc vats Room 1D) oT
RECEIVED'BY (Signature) NAME AND TITLE (Print or Type) | “
, ¥ me te on
Mee Wiehe lle gran 2 OT eel +
WITNESSED BY (Signature) 7 NAME AND TITLE ony or Type) ‘

 

 

FORM DEA-12 (8-02) Previous editions obsolete

Bectronic Form Version Designed in JetForm §.2 Version

 

 
 

Case 1:19-mc-00653 Document 3-1 Filed 12/05/19 Page 2 of 12.

“4.5. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION : “4

" RECEIPT FOR CASH OR OTHER ITEMS te

 

 

 

 

 

TO: (Name, Title, Address (including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER ms
~ .
, Goes,
Beckntens ey Core SE, Viral SyiFice rimee Ne,

~ wm Stic“ “
Fe Oak, MS al bod. GE.

 

 

DATE Te 5. BAGS | _——

DIVISION/DISTRICT OFFICE

W DO/HEO

 

I hereby a acknowledge receipt of tie: roi iog Teocibed cash or other item(s),
ane was given into my-custody ty.the“above named individual.

AMOUNT or QUANTITY DESCRIPTION OF ITEM(S) PURPOSE (if Applicabte)

z oa Plespephons EwnG ALW —

C tam Cecer Comrpructte 3
Canrdoe 4

 

 

 

 

 

 

oo |ty Boxl $ ot Presen phone
° 6 Poor’ WS

 

ah ft

A (OX oF AA ERE :
Ve agit FREY PN

S| pus _

HP/ MXLBHITH A

[i nee] AVG O- BST

Slut / SG B2GSM ORO: OF free

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Deh/oxrces Me
__ gh
a _ Sea Fee OVP E PU © PE

 

  

RECEIVED'BY (Signature) a NAME AND TITLE (Print or Type) Dgrske ({
Go beta =
WITNESSED BY (Signature) y NAME AND TITLE (Print or Type)
\ 1c UN [A NO & oa A we CS

FORM DEA-12 (8-02) Previous editions obsolete Bectronic Form Version-Dasigned in JetForm 5.2 Version

 

 
 

U.S. Department of Jugtiggse 1:19-mc-00653 Document 3-1 Filed 12/05/19 Pages ST EBe FoR ore EVIDENCE)
Drug Enforcement Administration : ACQUISITIO

OF NONDRUG PROPERTY SEIZURES

 
   

 

 

 

 

 

1. Date Prepared: | 2. Case Number: 3. File Title: 4, GDEP #:
41-19-2013 BH-19-2004 BECKMANS GREENE STREET PHARMACY HON3R
5. Group Number: 16. Program Code: ?. Date taken into DEA 8, Where obtained (Country, City, State)
58 Custody:11-18-2019 Cumberland, MD
9. Basis: B44 Evidence 10. Type: ] Cash or other Monetary
O1 Forfeiture O) Recovered Official Advanced Funds, OAF

Oo Transfer in from Another Agency/DEA Office

Property *
Oo Temporary Custody O pery
0 Safekeeping OO Title tl-Related

© Transfer to Another Agency/DEA Office C1) Other (Specify)

 

* Hazerdous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

 

11. lf seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
[1s Yes. Attach SSF and enter Asset ID (formerly CATS ID) #:
Oho. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cana # 13. Name and Description of Articles aluation
Cash Amount
N-1 1 DVD/R containing audit log 2018, Melissa Crabtree Police Report, Policy & Procedures $0.00
Manual
'
18. if firearm, enter the following information: | } |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:
Date of Firearms Trace {Attach results to this document.) .] lf none, explain:
lf applicable, date of Ballistics Check {Attach resutts to this document):

 

 

 

16. REMARKS:
{Exhibit # N-1 - SSEE #: §001243802)

 

17a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:

 

 

 

 

 

 

 

 

 

 

/s/ Daishelle M Carrington, DI /f/s/ Robert M Grob, RAC
17b. Signature and Date: 11-19-2019 1Bb. Signature and Date: 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Received from: | . : |
Type/Print Name: . Signature and Date:

/s/Daishelle M Carrington 11-20-2019
20. Received by: | - |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-26-2019
21. Date Entered into ENEDS/CERTS:11-20-2019 | et

DEA Form 7a {10/07} {Previous editions are obsolate) HT lilt iil wih iil

Page 1 of 1 11031878
 

U.S. Department of Jugiase 1:19-mc-00653 Document 3-1 Filed 12/05/19, Pag@ A Keri ge FoR Ones REE TS
Drug Enforcement Administration ACauistiOn FN G PROPERTY SEIZURES

  
   
      

   
     

   

  

 

 

 

 

 

 

4. Date Prepared: |} 2, Case Number: 3. File Title: 4. GDEP #:
11-19-2019 BH-19~-2004 BECKMANS GREENE STREET PHARMACY HCN3R
§. Group Number: | 6. Program Code: 7, Date taken into DEA 8. Where obtained (Country, City, State)
58 Custody:11-18-2019 Cumberland, MD
9. Basis: Evidence 40. Type: [] Cash or other Monetary

O) Forfeiture CO Recovered Official Advanced Funds, OAF

O0 Transfer in from Another Agency/DEA Office .

1 Property

(2 Temporary Custody
O Safekeeping
{J Transfer to Another Agency/DEA Office [J Other (Specify)

CO Title tl-Related

 

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681}.

44. tf seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
[_sYes. Attach SSF and enter Asset ID (fermerly CATS ID) #:
Ol No. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44. Appraised
eat # 13. Name and Description of Arlicles aluation
Cash Amount

N-2 1 Hard drive, Serial #2U0A2130F05 $0.00

45. If firearm, enter the following information: ] J
Cate of NCIC Check: tf stolen, provide Serial Number: "| Make: Medel: Caliber:

NCIC#:
Date of Firearms Trace (Attach results to this document.): .] Ifnone, explain:
if applicable, date of Ballistics Check (Attach results to this document): .

 

 

 

16. REMARKS:
{Exhibit # N-2 - SSEE #: $000815955)

 

47a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:
f/s/ Daishelle M Carrington, DI /s/ Robert M Grob, RAC

418b. Signature and Date:
11-19-2019 11-20-2019

EVIDENCE CUSTODIAN RECEIPT REPORT

19. Received from: of |

17b, Signature and Date:

 

 

 

 

Type/Print Name: Signature and Date:

/s/Daishelle M Carrington 11-26-2019
20, Received by: | |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-20-2019

 

 

21, Date Entered into ENEDS/CERTS:11-20-2019 |
DEA Form 7a (10/07) (Previous editions ere obsolete) Hl titi} WAU iil
Page 1 of 1 11031815
 

U.S. Department of sle@ee 1:19-mc-00653 Document 3-1 Filed 12/05/19 Pa reowyo SE FOR DRUG EVIDENCE)
Drug Enforcement Administration ACQUISITION C UG PROPERTY SEIZURES

      
   
  

        

  
 

 

 

 

 

 

4. Date Prepared: | 2. Case Number: 3. File Title: 4. GDEP #:
41-19-2019 BH-19-2004 BECKMANS GREENE STREET PHARMACY HCN3R
5. Group Number: | 6. Program Code: 7. Date taken into OFA 8. Where obtained (Country, City, State)
58 Custody:11-18-2019 Cumberland, MO
9. Basis: Bd] Evidence 10. Type: CJ Cash or other Monetary
OO Forfeiture CO Recovered Official Advanced Funds, OAF
C1 transfer in from Ancther Agency/DEA Office CO Property *

(4 Temporary Custody
CO Safekeeping (J Title Ill-Retated

CO Transfer to Another Agency/DEA Office O1 Other (Specify)

 

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681}.

41. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
(_sYes. Attach SSF and enter Asset ID {formerly CATS ID) #:
_sNo. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 14, Appraised
Exhibit # 43. Name and Description of Articles aluation
Cash Amount

N-3 1 Hard Drive, Serial #F1XWxM2 $0.06
45, If firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:

NCIC#:
Date of Firearms Trace {Attach results to this document.}: .[ lf none, explain:
if applicable, date of Ballistics Check (Attach results to this document): .
46. REMARKS:

(exhibit # N-3 - SSBE @: M000416721)
17a. Type/Print Name of Special AgenvTask Force Officer/Diversion Investigator: | 18a. Type/Print Name of Supervisor:

j/s/ Daishelle M Carrington, DI /s/ Robert M Grob, RAC
17b. Signature and Cate: 18b. Signature and Date:

11-19-2019 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT
49. Received from: | _ |
Type/Print Name: Signature and Date:

/s/Paishelle M Carrington 31-20-2019
20. Received by: | - - . -
Type/Print Name: Signature and Date:

fs/Michael J Dellamura 41-20-2019
71 Dale Entered into ENEDS/CERTS:11-20-2019 _| ees
DEA Form 7a (10/07) (Previous editions are obsolete) iy {NII VLA il

Page 1 of 1 11001828
U.S. Department of Jute 1:19-mc-00653 Document 3-1 Filed 12/05/19 Pa

Drug Enforcement Administration

  

1. Date Prepared:
11-19-2019

2, Case Number:
BH-19-2004

3. Fite Title:
BECKMANS GREENE STREET PHARMACY

SE FOR DRUG EVIDENCE)

e®
ACQUISITION OF NONDRUG PROPERTY SEIZURES

 
     

    

 

4. GDEP #:
HCN3R

 

§. Group Number:
38

 

6. Program Code:

 

7. Date taken into DEA
Custody:11-18-2019

 

8. Where obtained (Country, City, State)
Cumberland, MD

 

9. Basis:

Bl Evidence

OF Forfeiture
0 Transfer in from Another Agency/DEA Office
( Temporary Custody

OO Safekeeping
(1 Transfer to Another Agency/DEA Office

(0 Cash or other Monetary
C1 Recovered Official Advanced Funds, OAF
1 Property *
CO Title ill-Retated
[1 Other (Specify)

10. Type:

 

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

+1, If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?

(4s Yes. Atach SSF and enter Asset ID (formerly CATS ID) #:
1 No. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1

14, Appraised
exci # 13. Name and Description of Articles aluation
Cash Amount
N-4 1 Hard drive, serial # MXL3119HB $0.00
15. if firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:
Date of Firearms Trace (Attach results to this document.): .| If none, explain:
{f applicable, date of Ballistics Check (Attach results to this document): .
16. REMARKS:
{Exhibit # N-4 - SSEE @: $000815954)
17a. Type/Print Name of Special AgenUTask Force Officer/Diversian Investigator: 18a. Type/Print Name of Supervisor:
/s/ Daishelle M Carrington, DI f/s/ Robert M Grob, RAC
ig : 18b, Signature and Date:
17b. Signature and Date 11-19-2028 ig 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT
19. Received from: | . cof. |
Type/Print Name: Signature and Date:
/s/Daishelle M Carrington 11-20-2019
20. Received by: | |
Type/Print Name: Signature and Date:
/s/Michael J Dellamura 41-20-2019
21. Date Entered Into ENEDS/CERTS:11-20-2019 _ } |
DEA Form 7a (10/07) (Previous editions are obsolete) itt (ill Aintll Bil

11031954
 

U.S. Department of Justice
Drug Enforcement Adhiftistra

 

 

     

    
  

 

1. Date Prepared: [/ 2. Case Number:

11-20-2019 BH-19-2004

3. File Titte:

 
 

thn-2-Mc-00653 Document 3-1 Filed 12/05/

 

BECKMANS GREENE STREET PHARMACY

19 Page PBNQDUSE FOR DRUG EVIDENCE)
AION OF NONDRUG PROPERTY SEIZURES

ACQUIS!

4. GDEP #:
HCN3R

  

 

5. Group Number: [6. Program Code:

58

 

 

7. Date taken Into DEA
Custody:11-18-2019

 

Cumberland, MD

 

8. Where obtained (Country, City, State)

 

9. Basis: Evidence
OO Forfeiture
0 Transfer in fram Another Agency/DEA Office
0 Temporary Custody

0 Safekeeping
C1 Transfer to Another Agency/DEA Office

 

10. Type: [1 Cash or other Monetary
C1 Recovered Official Advanced Funds, OAF

0 Property -

OD) Title tt-Reiated

Ix] Other (Specify) 1 Hard Drive

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

 

11, If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?

Cs Yes. Attach SSF and enter Asset 1D (formerly CATS ID) #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oto. Explain:
Appraised
44. 3
Exh # 13. Name and Description of Articles Valuation
Cash Amount
N=-5 1 Hard Drive - HP, Serial #MXL31119H7 $0.00
15. lf firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:

Date of Firearms Trace (Attach results to this document. }: .| IF none, explain:
If applicable, date of Ballistics Check (Attach results to this document}: :
16. REMARKS:

17a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:

/s/ ODaishelle M Carrington, DI /s/ Robert M Grob, RAC

7b. Signat id : 18b. Signature and Date:

176. Signature and Date 11-20-2019 9 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Received from: | : : ]

Type/Print Name: Signature and Date:

fs/Daishelle M Carrington 11-20-2019
20. Received by: | |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-20-2019
21. Date Entered into ENEDS/CERTS:11-20-2019 | |
DEA Farm 7a (10/07) (Previous oditions are obsolote) LH HN Vl l| lj iil

V1033707

 

Page 1 of 1

 
 

Oo: Department of Justa&Se 1:19-mc-00653 Document 3-1 Filed 12/05/

Drug Enforcement Adminis

fa

  

1. Date Prepared: [ 2. Case Number: 3. File Title:

19 Pa dP8 Rip USE FOR DRUG EVIDENCE)
CQUISITION OF NONDRUG PROPERTY SEIZURES

4, GDEP #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-20-2019 BH-19-2004 BECKMANS GREENE STREET PHARMACY RCN3R

5. Group Number: [| 6. Program Code: 7. Date taken into DEA 8. Where obtained (Country, City, State}
58 Custedy:11-18-2019 Cumberland, MD
9. Basis: Ek] Evidence 10. Type: [0 Cash or other Monetary

C1 Forfeiture (O Recovered Official Advanced Funds, OAF

(1) Transfer in from Another Agency/DEA Office .

[5 Property
oO Temporary Custody
CO Satekeeping C0 Title t1!-Related
DO Transfer to Another Agency/DEA Office EE} Other (Specify) | Hard Drive
* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).
11. If seized for forfeiture and held as evidence or for saiekeeping, was a SSF prepared?
O] Yes. Attach SSF and enter Asset ID (formerly CATS ID) #:
Ol no. Explain:
Appraised
14. :
exhait # 13. Name and Description of Articles Valuation
Cash Amount
N-6 1 Hard Drive - Seagate, serial #6VPEDWOT $0.00
15. lf firearm, enter the following information: I |
Date of NCIC Check: If stolen, provide Serial Nurnber: Make: Model: Caliber:
NCIC#:

Date of Firearms Trace (Attach results to this document.): .| If none, explain:
If applicable, date of Ballistics Check (Attach results to this document):
16. REMARKS:

(Exhibit & N-6 - SSEE #: $001243805)
17a, Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:

f/s/ Daishelle M Carrington, DI /s/ Robert M Grob, RAC
17b. Signature and Date: 18b. Signature and Date:

11-20-2015 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT
19. Recelved from: | |
Type/Print Name: Signature and Date:

/s/Daishelle M Carrington 11-20-2019
20. Received by: je |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-20-2019
21. Date Entered into ENEDS/CERTS:11-20-2019 | Z __|
DEA Form 7a (10/07) (Previous editions are obsolete} iil HNL ] Ill! I il [||

11033281

Page 1 of 1
 

U.S. Department of Jugtigge 1:19-mc-00653 Document 3-1 Filed 12/05/19 Page? aPiLOse For ORUG EVIDENCE)

Drug Enforcement Administration

  

   
 

ACQUISITION OF NONDRUG PROPERTY SEIZURES

      

 

  

 

 

 

 

 

1. Date Prepared: | 2. Case Number. 3. File Title: 4. GDEP #:
11-20-2019 BH-19~-2004 BECKMANS GREENE STREET PHARMACY HCN3R
5. Group Number: | 6, Program Code: 7. Date taken into DEA 8, Where obtained (Country, City, State)
5B Custody: 11-18-2019 Cumberland, MD
9. Basis: [kK] Evidence 10. Type: [1 Cash or other Monetary
OO Forfeiture

O01 Transfer in from Another Agency/DEA Office
Oo Temporary Custody

oO Safekeeping

Transfer to Another Agency/DEA Office

11 Recovered Official Advanced Funds, OAF
O Property *

( Title -Retated
[x] Other (Specify} 1 Hard Drive

* Hazardous materiais, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian, (See AM 6681).

41. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?

1] Yes. Attach SSF and enter Asset ID (formerly CATS ID) #:

 

O] wo. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14, Appraised
exbast # 13, Name and Description of Articles aluation
N-7 1 Hard Drive - Shuttle, serial #5G33G5MOROB09F00393 $0.00
15, If firearm, enter the following information: | |
Date of NCIC Check: lf stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:
’ a
Date of Firearms Trace {Attach results to this document.}: .f If none, explain:
Hf applicable, date of Ballistics Check (Attach results to this document): {
16. REMARKS: ,
b
E
'
i7a, Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:
/s/ Daishelle M Carrington, DBI /s/ Robert M Grob, RAC
(i : 18b. Signature and Date:
17b. Signature and Date 11-20-2019 ig 11-20-2019

 

 

EVIDENCE CUSTODIAN RECEIPT REPORT

 

19. Received from: |

Type/Print Name:
/s/Daishelle M Carrington

Signature and Date:

11-20-2019

 

20. Recelved by: |

Type/Print Name:
f/s/Michael J Dellamura

 

Signature and Date:

11-20-2019

 

21. Date Entered into ENEDS/CERTS:11-20-2019 |
DEA Form 7a (10/07) (Previous editions are obsolete)

Page 1 of 1

WETTIG TE

11033314
 

 

U.S. Department of JGsage 1:19-mc-00653 Document 3-1 Fi ( THSE FOR DRUG EVIDENCE)
Drug Enforcement Administration Filed 12/05/12 BeOR ae ushckoa PROPERTY SEIZURES

   
  
   
 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Date Prepared: | 2. Gase Number: 3. Fite Title: 4. GDEP #:
11-20-2019 BH-19-2004 BECKMANS GREENE STREET PHARMACY HCN3R
5. Group Number: [/6. Program Code: 7. Date taken into DEA 8. Where obtained (Country, City, State)
58 Custody:11-18-2019 Cumberland, MD
9. Basis: ix] Evidence 10. Type: [1 Cash or other Monetary
Ci Forfeiture 0 Recovered Official Advanced Funds, OAF
C1 Transfer in from Another Agency/DEA Office .
O1 Property
1) Temporary Custody
C1 Safekeeping (2) Title l!l-Related
1 Transfer to Another Agency/DEA Office Ge] Other (Specify) | Hard Orive
* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).
41. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
(1 _sYes. Attach SSF and enter Asset !D (formerly CATS ID} #:
(No. Explain:
Appraised
14. 3
exci # 43, Name and Description of Articles Valuation
: Cash Amount

N=8 1 Hard Drive - Linux, serial #A120-D51 . $0.00
15. f firearm, enter the following information: | ]
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:

NCIC#:

Date of Firearms Trace (Attach results to this document.}: .] Ifnone, explain:

If applicable, date of Ballistics Check (Attach results to this document): .

16. REMARKS:
17a. Type/Print Name of Special Agent'Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:

/s/ Daishelle M Carrington, DI /s/ Robert M Grob, RAC
47b. Signature and Date: 18b. Signature and Date:

11-20-2019 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Recelved from: | ss ]
Type/Print Name: Signature and Date: .

/s/Daishelle M Carrington 11-20-2019
20. Received by: | _ : - |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-20-2019
21. Dale Entered into ENEDS/CERTS:11-20-2019 | _ aa
DEA Form 7a (10/07) (Previous editions are obsolete) HAIN thi | lil IK

Page 1 of 1 Hose
 

 

U.S. Department of u@iage 1:19-mc-00653 Document 3-1 Filed 12/05/19 Page ONGi YF Foe ones Rete
Drug Enforcement Administration REQUISITION oO DRUG PROPERTY SEIZURES

       

        

 
  

 

 

 

 

 

 

1. Date Prepared: [| 2. Case Number: 3. File Title: 4. GDEP #:
11-20-2019 BH-19-2004 BECKMANS GREENE STREET PHARMACY HCN3R
5. Group Number: ] 6. Program Code: 7. Date taken into DEA 8. Where obtained (Country, City, State}
58 Custody: 11-18-2019 Cumberland, MD
9. Basis: fx] Evidence 410. Type: (O Cash or other Monetary
C) Forfeiture C1 Recovered Official Advanced Funds, OAF
(] Transfer in from Another Agency/DEA Office .
fF] Proparty
(1 Temporary Custody ot
Cl Safekeeping Tile IIERelated cer Monit
O Transfer to Another Agency/DEA Office Gl Other (Specify) + Computes eee

 

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

11. if seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
Ol sYes. Attach SSF and enter Asset ID {formerly CATS ID) #:
O_o. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

414, Appraised
extakit # 43. Name and Description of Articles aluation
Cash Amount
N-9 1 Computer Monitor - DELL, Serial 8OXPCG3 $6.00
15. tf firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:

Date of Firearms Trace (Attach results to this document}: .] Ifnone, explain:

if applicable, date of Ballistics Check (Attach results to this document): :

16. REMARKS:

17a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: | 18a. Type/Print Name of Supervisor:

{s/f ODaishelle M Carrington, DI fs/ Robert M Grob, RAC

i te: 18b. Signature and Date:
17b. Signature and Date 11-20-2019 ig 11-20-2019
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Received from: | |
Type/Print Name: Signature and Date:

/s/Daishelle M Carrington 41-20-2019
20. Received by: | |
Type/Print Name: Signature and Date:

/s/Michael J Dellamura 11-20-2013
D1. Date Entered into ENEDS/CERTS:11-20-2019 _|

DEA Form 7a (10/07) (Previous editions are obsolete) {hI (HHH ii (li ill

Page 1 of 1 11933382
us. opamet f s9A6P 1:9-m-00658 Document 2 Fed 12/058yRleeR oka nore” SNE

Drug Enforcement Administration

 
   

 
    
  

       

  

 

 

 

 

 

4. Date Prepared: | 2. Case Number: 3. File Title: 4. GDEP #:
11-20-2019 BH-19-2004 BECKMANS GREENE STREET PHARMACY HCN3R

5. Group Number: 15. Program Code: 7. Date taken into DEA 8. Where obtained (Country. City, State)

58 Custody:11-18-2019 Cumberland, MD

9. Basis: Ik] Evidence 10. Type: C) Cash or other Monetary

0 Forfeiture [0 Recovered Official Advanced Funds, OAF
(1 Transfer in from Another Agency/DEA Office .
(1 Property
CO Temporary Custody o
CO Safekeeping Title WReleted ip
C) Transter to Another Agency/DEA Office fz] Other (Specify)

 

* Hazardous materials, including weapons, must be rendered sate or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

11. I seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
Ol _sYes. Attach SSF and enter Asset ID (formerly CATS ID} #:
OO sNe. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44, Appraised
exit # 43. Name and Description of Articles atuation
Cash Amount
n-10 1 DVD containing hard copy scripts $0.00
15. If firearm, enter the following information: | ]
Date of NCIC Check: if stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:
Date of Firearms Trace (Attach results to this document.): Lif none, explain:
If applicable, date of Ballistics Check (Attach results to this document): . |
16. REMARKS:
(Exhibit @ N-10 - SSEE #: §$001243806)
47a. Type/Print Name of Special Agent'Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:
/s/ Daishelle M Carrington, DI /s/ Robert M Grob, RAC
17b. Signature and Date: 18b. Signature and Date:
11=20-2019 11-20-2019

 

 

 

EVIDENCE CUSTODIAN RECEIPT REPORT

 

 

 

49, Received from: | —— |
Type/Print Name: Signature and Date:

/s/Daishelle M Carrington 11-20-2019
20. Received by: | : an TT :
Type/Print Name- Signature and Date:

/sfJoseph $ OKeefe 41-20-2019

 

 

31, Date Entered into ENEDS/CERTS:11-20-2019 { - a oe |

DEA Ferm Ta (10/07) (Previous edtions are obsotet) THM
Page 1 of 7 q13a7at

 
